DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 2/22/2021, the following has occurred: Claims 1 3, 9, and 12 – 14 have been amended; Claim 19 has been canceled; Claims 21 and 22 have been added.
Claims 17 and 18 have been previously canceled.
Claims 1 – 16, and 20 – 22 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The first limitation ends with, “with the patient profile, , wherein the profile information comprises.”  There is an extra “,” within the limitation.
The seventh limitation begins with, “granting access, via the communication session and, to the patient profile including the the.” The second “the” was included after the removal of “message.”
Appropriate correction is required.
Priority
The instant invention was filed on 5/13/2016 with a provisional application 62/160,934 filed on 5/13/2015. 
Emphasis added)
Already making a difference for health care professionals across the U.S., Photon has been hailed a “game-changer” by IASIS Healthcare’s Chief Clinical Officer Tedd Adair, who partnered with Photon in 2014 to integrate the platform across the network’s three Metro Phoenix-based hospitals. Following a wildly successful trial period which netted an increase in positive outcomes, reduced ER wait times and increased patient satisfaction, IASIS implemented the platform across its hospitals in Utah and Texas, as well.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 16, and 20 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the invention is directed toward non-statutory subject matter.
The preamble of the independent claims begin with, “A computer-implemented method for…”  The Specification, paragraph 28, states (Emphasis added)
[0028] It will also be appreciated that various items are illustrated as being stored in memory or on storage while being used, and that these items or portions thereof may be transferred between memory and other storage devices for purposes of memory management and data integrity. Alternatively, in other embodiments some or all of the software modules and/or systems may execute in memory on another device and communicate with the illustrated computing systems via inter-computer communication. Furthermore, in some embodiments, some or all of the systems and/or modules may be implemented or provided in other ways, such as at least partially in firmware and/or hardware, including, but not limited to, one or more application-specific integrated circuits ("ASICs"), standard integrated circuits, controllers (e.g., by executing appropriate instructions, and including microcontrollers and/or embedded controllers), field-programmable gate arrays ("FPGAs"), complex programmable logic devices ("CPLDs"), The systems, modules and data structures may also be transmitted as generated data signals (e.g., as part of a carrier wave or other analog or digital propagated signal) on a variety of computer-readable transmission media, including wireless-based and wired/cable-based media, and may take a variety of forms (e.g., as part of a single or multiplexed analog signal, or as multiple discrete digital packets or frames). Such computer program products may also take other forms in other embodiments. Accordingly, the present invention may be practiced with other computer system configurations.
As understood, the invention is performed as a software computer over transient media.
Claims 1 – 16, and 20 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  As stated in the Specification, paragraph 4, the invention is, “In an aspect, provided are methods and systems for managing data and transmitting information. The system and methods of the present disclosure can be used to communication diagnostic information and response to and from remote users, such as physicians and care providers.” The invention is not an improvement of communication tools but rather a communication application.
The claim(s) recite(s) subject matter within a statutory category as a process (claims 16, and 20 – 22) which recite steps of
Claim 1:
generating, in response to occurrence of a patient event, a patient profile comprising a patient identifier and information relating to a particular patient, wherein the patient event is one or more of a visit to a medical facility by the particular patient, admission to a medical facility of the particular patient, treatment of the particular patient at a medical facility, or transfer of the particular patient to or from a medical facility, wherein generating the patient profile comprises determining profile information relating to the health of the particular patient and associating the profile information with the patient profile, wherein the profile 
linking one or more medical professionals of the plurality of medical professionals to the generated patient profile, wherein the one or more linked medical professionals are capable of accessing the patient profile over a secure network connection and communicating with each other over the secure network connection whether or not the one or more linked medical professionals have access to the proprietary EMR system of the medical facility:
establishing, in response to occurrence of the patient event, a patient-centric communication session, wherein each of the linked medical professionals has secure access to the communication session for reading and posting information and wherein the communication session allows secure access to the patient profile whether or not a user accessing the patient profile has access to the proprietary EMR system associated with the medical facility;
receiving, via the communication session and from a medical professional located at the medical facility with the particular patient at the time of the receiving, a request for consultation relating to the patient profile and the patient event, wherein the request for consultation is received in real-time relative to the patient event;
automatically transmitting, via the communication session and by  one or more processors, a notice to the one or more linked medical professionals, wherein the notice indicates that the request for consultation has been received relating to the patient profile and the patient event, wherein the notice is transmitted in real-time relative to the patient event;
receiving, via the communication session and by  one or more processors, a request to access the patient profile from the one or more linked medical professionals in response to the notice;
granting access, via the communication session and, to the patient profile including the request for consultation, via the secure network connection, wherein granting access comprises allowing one or more linked medical professionals to view at least the diagnostic information in the patient profile and to view and write communications in the communication session, wherein the access may be granted whether or not a recipient has access to the proprietary EMR system of the medical facility;
receiving, via the communication session and from one or more linked medical professionals, diagnostic consultation information comprising a diagnosis or disposition relating to the patient event;
automatically transmitting, via the communication session and by one or more processors, a second notice to the one or more linked medical professionals, wherein the second notice indicates that the diagnostic consultation information 
closing the communication session in response to one or more of expiration of a time period or conclusion of the patient event; and
storing an electronic record of the communication session comprising the communications between the linked medical professionals that participated in the communication session, wherein the electronic record is capable of being transmitted or outputted in one or more electronic formats, and wherein the electronic record is automatically stored in the EMR associated with the particular patient.
Claim 9:
generating or accessing, in response to occurrence of a patient event, a patient profile comprising a patient identifier and information relating to a particular patient, wherein the patient event is one or more of a visit to a medical facility by the particular patient, admission to a medical facility of the particular patient, treatment of the particular patient at a medical facility, or transfer of the particular patient to or from a medical facility,, wherein the patient profile comprises at least diagnostic information, and wherein the patient profile is at least partially populated from an electronic medical record (EMR) associated with a proprietary EMR system of the medical facility;
linking one or more service providers of the plurality of service providers to the generated patient profile, wherein the one or more linked service providers are capable of accessing the patient profile over a secure network connection whether or not the one or more linked service providers have access to the proprietary EMR system of the medical facility;
establishing, in response to occurrence of the patient event, a patient-centric communication session, wherein each of the linked service providers has secure access to the communication session and wherein the communication session allows secure access to the patient profile whether or not a recipient has access to the proprietary EMR system of the medical facility;
receiving a role selection of a first service provider of the one or more linked service provider, wherein the role selection indicates a role of the first service provider and one or more rules defining information presented to the first service provider via the communication session;
receiving, via the communication session and from the first service provider, a request for  consultation relating to the patient profile and the patient event;

receiving, via the communication session and from one or more linked medical professionals and in response to the notice, diagnostic consultation information comprising a diagnosis or disposition relating to the patient event;
automatically transmitting, via the communication session and by one or more processors, a second notice to the one or more linked service providers, wherein the second notice indicates that the diagnostic consultation information has been received relating to the patient profile and the patient event, and wherein presentation of the diagnostic consultation information to the first service provider is customized based on the one or more rules associated with the role selection of the first service provider;
closing the communication session in response to one or more of expiration of a time period or an action associated with the patient or patient event; and
storing an electronic record of the communication session comprising the communications between the linked medical professionals that participated in the communication session, wherein the electronic record may be is capable of being transmitted or outputted in one or more electronic formats.
Claim 22:
establishing, in response to occurrence of a patient event, a patient-centric communication session, wherein each of a plurality of linked medical professionals has secure access to the communication session for reading and posting information, wherein the communication session allows secure access to a patient profile comprising a patient identifier and information relating to a particular patient, wherein the patient event is one or more of a visit to a medical facility by the particular patient, admission to a medical facility of the particular patient, treatment of the particular patient at a medical facility, or transfer of the particular patient to or from a medical facility, wherein the patient profile is at least partially populated from an electronic medical record (EMR) associated with a proprietary EMR system of the medical facility, and wherein the patient profile is agnostic to the proprietary EMR system such that the linked medical professionals have secure access to the patent profile whether or not they have access to the proprietary EMR system associated with the medical facility;
receiving, via the communication session and from one of the linked medical professionals located at the medical facility with the particular patient at the time of the receiving, a request for consultation relating to the patient profile and the 
automatically transmitting, via the communication session and by one or more processors, a first notice to the one or more linked medical professionals, wherein the first notice indicates that the request for consultation has been received relating to the patient profile and the patient event, wherein the notice is transmitted in real-time relative to the patient event;
receiving, via the communication session, from one or more linked medical professionals, and based on the request for consultation, diagnostic consultation information comprising a diagnosis or disposition relating to the patient event; and
automatically transmitting, via the communication session and by one or more processors, a second notice to the one or more linked medical professionals, wherein the second notice indicates that the diagnostic consultation information has been received relating to the patient profile and the patient event.
These steps of 1 – 16, and 20 – 22, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. The invention is directed toward communication between individuals.  Therefore, on its face, the invention regards organizing human activities.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2 – 8, 10 – 16, and 20 – 21, reciting particular aspects of how the invention may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of “comprises medical information relating to,” or “is compiled from,” or “receiving from” amounts to mere data gathering, recitation of “providing credentials” amounts to 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 8, 10 – 16, and 20 – 21, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 and 9; transmitting, receiving, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which 
	[0045] The present methods and systems can be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that can be suitable for use with the systems and methods comprise, but are not limited to, personal computers, server computers, laptop devices, and multiprocessor systems. Additional examples comprise set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that comprise any of the above systems or devices, and the like.
[0054] Optionally, any number of program modules can be stored on the mass storage device 204, including by way of example, an operating system 205 and financial software 206. Each of the operating system 205 and financial software 206 (or some combination thereof) can comprise elements of the programming and the financial software 206. Financial data 207 can also be stored on the mass storage device 204. Financial data 207 can be stored in any of one or more databases known in the art. Examples of such databases comprise, DB2®, Microsoft® Access, Microsoft® SQL Server, Oracle®, mySQL, PostgreSQL, and the like. The databases can be centralized or distributed across multiple systems.
[0055] In another aspect, the user can enter commands and information into the computer 201 via an input device (not shown). Examples of such input devices comprise, but are not limited to, a keyboard, pointing device (e.g., a "mouse"), a microphone, a joystick, a scanner, tactile input devices such as gloves, and other body coverings, and the like. These and other input devices can be connected to the processing unit 203 via a human machine interface 202 that is coupled to the system bus 213, but can be connected by other interface and bus structures, such as a parallel port, game port, an IEEE 1394 Port (also known as a Firewire port), a serial port, or a universal serial bus (USB).
Examples of well known computing systems, environments, and/or configurations that can be suitable for use with the systems and methods comprise, but are not limited to, personal computers, server computers, laptop devices, and multiprocessor systems. Additional examples comprise set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that comprise any of the above systems or devices, and the like.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16, and 20 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, and new claim 22 have been amended to include, “whether or not the one or more linked medical professionals have access to the proprietary EMR system of the medical facility.”  The Specification does not include this requirement. This is a new matter rejection. Further, it should be noted that the claim requires an event to always occur which brings up written description rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proprietary" in claim 14 is a relative term, which renders the claim indefinite.  The term "proprietary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proprietary is a range of features defining ownership. Ownership is a legal term whose boundaries change.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 16, 20, and 22 are Smith, U.S. Pre-Grant Publication 2016/ 0162637 in view of Smith, U.S. Pre-Grant Publication 2015/ 0261917.
As per claim 1,
Smith ‘637 teaches a method for providing patient-centric management of a patient service and information relating to the patient service, wherein the patient service includes a plurality of medical professionals, the method comprising:
The Examiner notes the instant obviousness rejection is from the same inventor, Douglas Smith from San Antonio, TX.  The Examiner reminds the Applicant that the rejection includes all portions of both prior art references and not just the cited portions.
In understanding the rejection below, the Examiner firsts explains the difference between functional descriptions and a non-functional description.  As an example, let us pass an envelope between two people.  The envelope might contain very important information and therefore it is red to signify the importance.  That red envelope is so important that the sides are not just paper but made out of 1-inch steel that is insulated for fire protection.  If I hand that envelope to you, what stated information would change how that you accept it?  The envelope’s color and the contents are useful but do not change the way that you grab the envelope. Therefore, the color and contents are considered non-functional descriptive information. The contents may change a later step but that is not important here.  What matters here is that the envelope is heavy and larger causing you to grab it with two hands.  
In the rejection below, the Examiner notes that there are many descriptive pieces.  These descriptions might be elaborate but do not affect the claim process.  For example, the description of the information passed through the system is nonfunctional if it does not change a later step. 

generating,
in response to occurrence of a patient event (paragraph 609, imaging), 
a patient profile comprising a patient identifier and information relating to the a particular patient (paragraph 108, PACS Image), 
wherein the patient event is one or more of 
a visit to a medical facility by the particular patient (figure 5, #609 paragraph 106, patient projects), 
admission to a medical facility of the particular patient, 
treatment of the particular patient at a medical facility, or 
transfer of the particular patient to or from a medical facility, 
wherein generating the patient profile comprises
determining profile information relating to the health of the particular patient (paragraph 62, diagnostic PACS image file - The specification does not limit what “profile information.” Paragraph 112 ends with, “For example, a patient record 119 can be linked to the patient profile and the profile can be populated with information from the linked patient record 119.”)  and 
associating the profile information with the patient profile (paragraph 62, stored on the EMR system),
linking one or more medical professionals of the plurality of medical professionals to the generated patient profile (figure 12, #812 “start a session” and paragraphs 108 – 110),
wherein the one or more linked medical professionals are capable of 
accessing the patient profile over a secure network connection (paragraph 108) and
communicating with each other over the secure network connection (paragraph 108 communication session);
whether or not the one or more linked medical professionals have access to the proprietary EMR system of the medical facility (The Examiner notes that the limitation is nonfunctional – The capability exists regardless separately from access privileges.  The Examiner also notes that this is a conditional statement whose answer True/ False is never used and is understood to be more of a definition.  The only place that this appears within the Specification is paragraph 5 that provides no guidance on how it occurs.);
establishing (paragraph 124),
in response to occurrence of the patient event (paragraphs 119 – 123), 
a patient-centric communication session (paragraph 124), 
wherein each of the linked medical professionals has secure access to the communication session for reading and posting information (paragraph 124 authorized) and 
wherein the communication session allows secure access to the patient profile (paragraph 40) 
receiving, 
via the communication session and from a medical professional medical professional located at the medical facility with the particular patient at the time of the receiving (paragraph 61 – in an exam room with a patient.), 
a request for consultation relating to the patient profile and the patient event (figure 10 - paragraphs 62, questions and comments  – synchronous vs asynchronous – the Specification does not have the term, “request for consultation.”  Consultations are provided – they are not initially requested.  What must be in this request is not disclosed.), 
wherein the request for consultation is received in real-time relative to the patient event (paragraph 126, real-time);
automatically transmitting (What part of “automatically” is not limited. For example, is the actual transmission “automatic” but not the message creation? Is the sending of the message manual but the delivery/ transmitting automatic?), 
via the communication session and by the one or more processors (figure 1), 
a notice to the one or more linked medical professionals (paragraph 121 email paragraph 133, prompt via email via figure 16, #842), 
wherein the notice indicates that the request for consultation has been received relating to the patient profile and the patient event (Figure 16, #842 paragraphs 114, 115), 
wherein the notice is transmitted in real-time relative to the patient event (paragraphs 7 – 10);
granting access (figure 9 - invitation reply, “yes” #655 and paragraph 132, 135), 
via the communication session and, 
to the patient profile including the the request for consultation (paragraph 135), 
via the secure network connection, 
wherein granting access comprises 
allowing one or more linked medical professionals to view at least the diagnostic information in the patient profile (paragraph 138 viewing system 501 includes the diagnostic radiology imaging system) and
to view and write communications in the communication session (paragraph 136, 137),
receiving,
via the communication session and from one or more linked medical professionals, 
diagnostic consultation information comprising a diagnosis or disposition relating to the patient event (figure 10);
automatically transmitting (What part of “automatically” is not limited. For example, is the actual transmission “automatic” but not the message creation? Is the sending of the message manual but the delivery/ transmitting automatic?),
via the communication session and by one or more processors (figure 1), 
a second notice to the one or more linked medical professionals, 
wherein the second notice indicates that the diagnostic consultation information has been received relating to the patient profile and the patient event (paragraph 108, feedback - It should be noted that everything following the word “indicates” describes words delivered.  The functional step is transmitting somethings.  The fact that a user “may” read the information 
wherein presentation of the diagnostic consultation information to the one or more of the linked medical professionals is customized based on one or more rules associated with the one or more linked medical professionals (figure 16, paragraphs 113, 114, “provides, for each selected individual from the network list 841, contact information”);
closing the communication session in response to one or more of expiration of a time period or conclusion of the patient event (paragraph 78- deleted session within cloud The Specification, paragraph 161, does not explicitly state how the session is closed just that it is closed); and
storing an electronic record of the communication session comprising the communications between the linked medical professionals that participated in the communication session (paragraph 78 added to electronic record), 
wherein the electronic record is capable of being transmitted or outputted in one or more electronic formats (paragraph 79, PACS/EMR) and.
wherein the electronic record is automatically stored in the EMR associated with the particular patient (paragraph 78 via HL7).
Smith ‘637 does not explicitly teach however, Smith ‘917 further teaches the method comprising:
generating,
in response to occurrence of a patient event (paragraph 49, imaging), 
a patient profile comprising a patient identifier and information relating to the a particular patient (paragraph 49, PACS Image), 
wherein the profile information comprises at least diagnostic information (paragraph 60, diagnostic PACS image file), 
wherein the patient profile is at least partially populated from an electronic medical record (EMR) associated with a proprietary EMR system of the medical facility (figure 3, Physician’s office EMR and paragraph 53 – federated collaborative patient medical record system – The assumption is that the EMR is “proprietary” however what makes something proprietary is not defined. Further, assuming that the system is not proprietary is still allowed within the BRI of the claim in light of the specification);
establishing (paragraph 48),
in response to occurrence of the patient event (paragraphs 67, real life demonstrations), 
a patient-centric communication session (figure 3), 
wherein the communication session allows secure access to the patient profile (paragraph 4) 
whether or not a user accessing the patient profile has access to the proprietary EMR system associated with the medical facility (paragraph 53);
granting access (paragraphs 48, 53), 
via the communication session and (figure 2), 
to the patient profile including the request for consultation (paragraph 53), 
via the secure network connection (paragraph 53, secure web portal),
wherein granting access comprises 
allowing one or more linked medical professionals to view at least the diagnostic information in the patient profile (paragraph 54) and
to view and write communications in the communication session (paragraph 55 secure email),
wherein the access may be granted whether or not a recipient has access to the proprietary EMR system of the medical facility (paragraphs 51, 52 federated collaborative patient medical record);
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Smith ‘637.  One of ordinary skill in the art at the time of the invention would have added these features into Smith ‘637 with the motivation to enable end users to store, access, edit, and share health information, on demand (Smith ‘917, Abstract).
As per claim 2, Smith ‘637 in view of Smith ‘917 teaches the method of claim 1 as described above.
Smith ‘637 further teaches the method wherein the patient profile comprises medical information relating to the particular patient (figure 5).
As per claim 3, Smith ‘637 in view of Smith ‘917 teaches the method of claim 2 as described above.
Smith ‘637 further teaches the method wherein the medical information is compiled from at least two discrete healthcare systems (figure 1).
As per claim 4, Smith ‘637 in view of Smith ‘917 teaches the method of claim 1 as described above.

As per claim 5, Smith ‘637 in view of Smith ‘917 teaches the method of claim 1 as described above.
Smith ‘637 further teaches the method wherein generating the patient profile comprises receiving medical information and including only a subset of the received medical information in the patient profile (paragraph 74, reduced patient image).
The non-limiting nature of “subset” is described in paragraph 17 (emphasis added):
[0017] As used in the specification, PHOTON/Photon is an acronym which can stand for Patient History Objective findings and Test results Over Network. As used herein, PHOTON/Photon can comprise patient information, diagnostic information, medical images, and the like. In general, the Photon system provides a way to communicate a packet of patient information in a secure manner between healthcare professionals and, more importantly, allows communication regarding that information. The PHOTON packet can comprise a subset data relating to a patient, such as a small, highly relevant, customized set of data regarding a specific problem that a patient may be experiencing. The term PHOTON/Photon is used for example and illustration only. PHOTON/Photon is not intended to limit the underlying data represented thereby. Any data can be represented and is not limited by the term PHOTON/Photon to any particular definition or classification.
Paragraph 125 continues the non-specific language with, “Generating the patient profile may comprise receiving medical information and including only a subset of the received medical information in the patient profile, wherein the subset is based on a medical relevance.” The makeup of the subset is not disclosed.
As per claim 6, Smith ‘637 in view of Smith ‘917 teaches the method of claim 1 as described above.

As per claim 7, Smith ‘637 in view of Smith ‘917 teaches the method of claim 1 as described above.
Smith ‘637 further teaches the method wherein the granting access comprises providing credentials to an unlinked service provider (paragraph 74 including incorporation by reference, U.S. Pre-Grant Publication 2014/0026194 Figure 3).
As per claim 8, Smith ‘637 in view of Smith ‘917 teaches the method of claim 1 as described above.
Smith ‘637 further teaches the method comprising storing the communication session as part of the patient profile (paragraph 78, “non-diagnostic PACS and medical image files 554 as well as consultation sessions can be saved on a Storage”).
As per claim 9,
Smith ‘637 in view of Smith ‘917 further teaches a method for providing patient-centric management of a patient service and information relating to the patient service, wherein the patient service includes a plurality of service providers as described above in claim 1.
In Addition, Smith ‘637 teaches 
receiving a role selection of a first service provider of the one or more linked service provider (figure 14, #607 – Radiologist, figure 15, Referring Physicians -What is interesting is that it doesn’t specify how the “role” selection is performed)
wherein the role selection indicates a role of the first service provider and one or more rules defining information presented to the first service provider via the 
wherein presentation of the diagnostic consultation information to the first service provider is customized based on the one or more rules associated with the role selection of the first service provider (paragraph 140 shared authorization roles);
The Examiner notes that the communication is not actually changed via the role.  The breadth of the rules means that all users could share the same rule, i.e. use the website.
As per claim 10, Smith ‘637 in view of Smith ‘917 teaches the method of claim 9 as described above.
Smith ‘637 further teaches the method as described above in claim 2.
As per claim 11, Smith ‘637 in view of Smith ‘917 teaches the method of claim 10 as described above.
Smith ‘637 further teaches the method as described above in claim 3.
As per claim 12, Smith ‘637 in view of Smith ‘917 teaches the method of claim 9 as described above.
Smith ‘637 further teaches the method as described above in claim 4.
The Examiner notes that the limitation, “generating or accessing …” is broader than before.
As per claim 13, Smith ‘637 in view of Smith ‘917 teaches the method of claim 9 as described above.
Smith ‘637 further teaches the method as described above in claim 5.
The Examiner notes that the limitation, “generating or accessing …” is broader than before.
As per claim 14, Smith ‘637 in view of Smith ‘917 teaches the method of claim 13 as described above.

As per claim 15, Smith ‘637 in view of Smith ‘917 teaches the method of claim 9 as described above.
Smith ‘637 further teaches the method wherein the update to the patient profile comprises receiving a message relating to the patient profile (paragraphs 123 instant messaging sequence between).
As per claim 16, Smith ‘637 in view of Smith ‘917 teaches the method of claim 15 as described above.
Smith ‘637 further teaches the method as described above in claim 6.
As per claim 20, Smith ‘637 in view of Smith ‘917 teaches the method of claim 9 as described above.
Smith ‘637 further teaches the method as described above in claim 8.
As per claim 22,
Smith ‘637 in view of Smith ‘917 teaches a method for providing patient-centric management of a patient service and information relating to the patient service, wherein the patient service includes a plurality of medical professionals as described above in claim 1.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, U.S. Pre-Grant Publication 2016/ 0162637 in view of Smith, U.S. Pre-Grant Publication 2015/ 0261917, as applied to claim 1 above, and further in view of Pestka, U.S. Pre-Grant Publication 2014/ 0278550.
As per claim 21, Smith ‘637 in view of Smith ‘917 teaches the method of claim 9 as described above.
Smith ‘637 further teaches the method comprising:
receiving a role selection of the second service provider, wherein the role selection indicates a role of the second service provider and one or more rules defining information presented to the second service provider via the communication session (paragraphs 49, 69 role provides access to different information and paragraph 140 shared authorization roles).
Smith ‘637 in view of Smith ‘917 do not explicitly teach however, Pestka further teaches the method comprising:
receiving a hand off request prior to closing the communication session (Abstract);
linking, based on the hand off request, a second service provider to the communication session (Abstract); and
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Smith ‘637 in view of Smith ‘917.  One of ordinary skill in the art at the time of the invention would have added these features into Smith ‘637 in view of Smith ‘917 with the motivation electronic health record management and logging of hand-offs of patient care in a healthcare facility (Pestka, Abstract).
Response to Arguments
Applicant’s arguments, see Claim Objections, filed 2/22/2021, with respect to claim 1 has been fully considered and are persuasive.  The objection rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see REJECTIONS UNDER 35 U.S.C. § 112, filed 2/22/2021, with respect to claims 1 – 16 and 19 – 20 has been fully considered and are persuasive.  The 35 U.S.C § 112 rejection of claim 1 – 16 and 19 – 20 has been withdrawn. 
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. §101
2A. The claims are not directed to a judicial exception.
The Applicant states, “Specifically, the subject matter of the present claims pertains to improving the ability of one or more remote computing devices to efficiently and securely communicate diagnostic information and consultation responses.” The Examiner agrees but that this is an abstract idea.
The Applicant further states, “A person cannot transmit a notification configured to be rendered via the display of a recipient device with her mind or with paper and pencil.” Yes, but it is very possible to transfer information via paper. To put the paper onto a clipboard.
The Applicant states, “The specification describes one of the advantages of the claimed methods as providing "a simple 'click-by-click' process for both the emergency room provider and the consultant." Specification 147.” The Applicant is describing the use of technology and not the improvement of technology.
The Applicant states, “The claims recite particular methods with specific limitations to improve the communication of diagnostic messages between computer systems.” The communication between individuals is improved using existing technology in existing ways.  The Examiner encourages the Applicant to read the McRO decision thoroughly to see how the rules were a technological improvement.
The Applicant states, “As highlighted in the instant specification paras. [0005]-[0006], the present disclosure provide improved efficiencies and compatibility over various 
2B. The claims recite limitations that amount to significantly more than a judicial exception.
The Applicant states, “As to claim 1, Applicant proposes that additional elements of the claim integrate the mental processes into a practical application …” The Examiner has updated his rejection based upon the current amendments. The new rejection is only organizing human activity.
The Applicant states, “In particular, the technology improvement is directed to a method of communicating medical diagnostic information with remote users ..” The Examiner believes that he problem is disclosure. The Specification does not disclose the “secret sauce” that enables the invention to operate. Therefore, the Examiner understands the invention as a compilation of old and well known ideas put together using old and well ways to achieve predictable results.  The recitation of the claims therefore is a repetition of the abstract idea.
The Applicant states, “A determination of eligibility is supported by the Specification, which describes the technology improvement of communicating medical diagnostic information with remote users ..” How or where this is described as technological improvements is not disclosed.  The Applicant’s citation shows potential benefits of the instant invention as one would expect by applying an abstract idea to technology.
REJECTIONS UNDER 35 U.S.C. § 103
Patient profile is separate from proprietary EMR
The Applicant states, “Moreover, the proprietary EMR may not be compatible across differing EMR systems, meaning that any given consulting physician may not be able to access 
The Applicant states, “As an illustrative example, an emergency room (ER) physician located at the ER department of a medical facility may have a patient in the ER…” The problem is that the disclosure does not detail the specifics of how this occurs.
The Applicant states, “As described, the collaborative medical record system of Smith2 is physician centric and not patient centric, as in the present claims.”  The claims are not “centric” but a series of limitations. The intended use of the invention is not limiting.
The Applicant states, “But, Smith2 does not teach generating a patient profile or establishing a finite patient-centric communication session in response to occurrence of a patient event, as recited in at least claim 1.”  The phrase, “patient event” is so broad that it could mean almost anything including breathing. The Specification does not limit what a patient event can or cannot be and in fact, the phrase is never used.
Automatically transmitting update notifications to linked users
The Applicant states, “The cited art, alone or in combination, does not teach these limitations.” Once again, the Specification is silent regarding what functions are required.  The problem is not the art but the disclosure.
Role-based Presentation
The Applicant states, “The cited art, alone or in combination, does not teach these limitations. As such claim 9 and the claims depending therefrom are patentable over the cited art.” The Examiner disagrees with the updated rejections above.  A role is a label applied to something describing an intended function. That function is descriptive until that function is .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/Primary Examiner, Art Unit 3626